DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 14 “the coronary arteries” should be “a coronary artery”; in line 18 “the arterial tree” should be “the arterial tree model”; in line 22 “the locations” should be “a location” or “the position” to stay consistent with the rest of the claim.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the difference” in line 2 should be “a difference”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “noninvasive” in line 3 should be “non-invasive”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “imaging” in line 2 should be “imaging of”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “the corona arteries” in line 12 should be “the coronary arteries”; in line 21 “the locations” should be “a location” or “the position” to stay consistent with the rest of the claim.  Appropriate correction is required.
Claims 13 and 16 are objected to because of the following informalities: “the positions in the arterial tree” needs to be changed to “the locations in the arterial tree” or “the position in the artery” recited in the parent claim. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “the arterial tree” should be “an arterial tree”; line 14 “the corona arteries” should be “the coronary arteries” and in line 22 “the locations” should be “a location” or “the position” to stay consistent with the rest of the claim. Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  “the provided first fractional flow reserve values based on” in line 2 should be “the provided first fractional flow reserve values are automatically adjusted based on”. The automatically adjusted limitation should be moved to the second line to make it clearer.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 15 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not adequately describe what calculations or equations are used to calculate the virtual fractional flow reserve values. The specification seems to mention equations used in prior filed patents but does not incorporate those patents by reference to provide support for the correction. Similarly, it seems from the specification that different positions used to determine the fractional flow for a position that has not been calculated must be close to that position. The claim however recites that essentially any other different position in the artery could be used. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 15 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear at the end of the claim where it recites displaying the first and second fractional flow what second fractional flow is displayed as earlier the claim recites that the second fractional flow at the location is unavailable. Where does the second fractional flow come from as earlier in the claim it recites that second fractional flow is not yet available? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6-13, 15-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor US 2012/0053918 (“Taylor”) in view of Eichler US 2011/0230758.


Regarding claims 1, 12 and 15,  Taylor discloses a processing apparatus for processing cardiac data of a living being, the apparatus comprising
 	 a first fractional flow reserve value providing unit configured to provide first fractional flow reserve values being indicative of the fractional flow reserve of different arteries of the living being ([¶105,216] a first FFR is calculated for various locations), wherein said virtual fractional flow reserve values were calculated from non-invasive imaging data of arteries of the living being ([¶124] non-invasive imaging is used to create the model);
 	provides second fractional flow reserve values measured in the arteries of the living being; and correct the provided virtual first fraction flow reserve values based on the provided second fractional flow reserve values ([¶216]) and displaying the simulated fractional flow and the second fractional flow reserve in relation to the position in the artery 
 	provide an arterial tree model was determined from the non-invasive imaging data of the coronary arteries of the living being ([¶181]) and in artery measurements ([¶216]);
 	display the arterial tree and display the first fractional flow reserve value and the second fractional flow reserve value and the second fraction flow reserve value were determined or measured ([FIG27][¶199,295]).
 	Taylor discloses in artery measurements but does not specifically disclose in artery imaging. Eichler teaches an in artery measurement system with a catheter and camera that provides in artery imaging ([¶39]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Taylor with the in artery imaging of Eichler to allow for internal mapping of the arteries ([¶39]) the mapping provides for an accurate determination of the catheter position and pullback path ([¶21-22]).
Regarding claim 2, Taylor discloses the correction unit corrects at least one first fractional flow reserve value for a position in the coronary arteries of the living being by replacing it with a second fractional flow reserve value that is measured at the same position in the coronary arteries of the living being ([¶216] the calculated FFR can be adjusted based on the measured invasive FFR). Taylor does not specifically disclose that the adjustment is a replacement of the reading; however, it would have been obvious to one of ordinary skill in the 
Regarding claim 5, Taylor discloses the correction unit is configured to correct the first fractional flow reserve values whenever a new second fractional flow reserve value is provided ([¶216]).
Regarding claim 6, Taylor discloses wherein the correction unit only corrects a first fractional flow reserve value when the difference between the first fractional flow reserve value and the second fractional flow reserve value is above a predetermined threshold value ([¶216,373] the threshold in this case is any difference as the second model or updated flow values are changed). 
Regarding claim 7, Taylor does not specifically disclose first fractional flow reserve values were calculated within 10 seconds from obtaining the non-invasive imaging data of the coronary arteries of the living being however it would have been obvious to one having ordinary skill in the art at the time of filing to modify Taylor to include 10 second calculation time since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Taylor discloses an apparatus for evaluating cardiac data of a living being, comprising a processing apparatus and a display unit configured to display at least one first fractional flow reserve value and a corresponding second fractional flow reserve value for a corresponding position in the coronary arteries ([¶24,92]).
Regarding claim 9, Taylor discloses an imaging device for non-invasive imaging a cardiac region of a living being; the imaging device comprising a processing unit for determining 
Regarding claim 10, Taylor discloses the imaging device further comprises an image processing unit for reconstructing three dimensional image data from detection data detected by the imaging device ([¶262,299]).
Regarding claim 11, Taylor discloses the display unit is configured to display corrected fractional flow reserves whenever a first fractional flow reserve value is corrected ([¶92] the device display all the calculated FFRs including when they are changed or corrected).
Regarding claim 13, Taylor discloses providing an arterial tree model providing unit and wherein the first and second fractional flow reserve values are graphically displayed in relation to the position in the arterial tree ([FIG26]).
Regarding claim 21, Taylor discloses the provided fractional flow reserve values based on the provided second fractional flow reserve values are automatically corrected, when a new measured second fractional flow reserve value becomes available ([¶216] measurements may be adjusted based on the measured FFR).

Response to Arguments
Applicant's arguments filed 6/15/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112a rejection, see pgs. 7-10, Examiner respectfully disagrees. The specification does not seem to support the correction that is cited in the claim. The specification portion cited by Applicant on pg. 8 only generally describes that FFR is indirectly determined.  Applicant argues that one of ordinary skill in the art would know 
Regarding Applicant’s argument against the 103 rejection, pgs. 12-13, Examiner respectfully disagrees. Taylor discloses correcting a first fractional flow at a position for which a second fractional flow reserve value is not or not yet available. Specifically, Taylor discloses at ¶216,372-374 that invasive measurements can be used to corrected the virtual FFR determine from the model and that measurements for nodes can be interpolated from the measurements ([¶169,195]). Taylor discloses generating a 3D geometric model or arterial tree model for the patient ([¶285,301]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        /RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793